


EXHIBIT 10.1


CONFIDENTIAL TREATMENT REQUESTED
THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED MATERIAL IS MARKED WITH A [****] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


AMENDMENT NO. TWO
TO
AMENDED AND RESTATED
PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
BETWEEN COMENITY BANK
AND
STAGE STORES, INC.
SPECIALTY RETAILERS, INC.


THIS AMENDMENT NO. TWO (“Amendment No. 2”) to that certain AMENDED AND RESTATED
PRIVATE LABEL CREDIT CARD PLAN AGREEMENT entered into as of the 8th day of
August, 2012 and effective as of the 1st day of August 2012 (the “Agreement”) by
and between Stage Stores, Inc. (“SSI”) and Specialty Retailers, Inc. (“SRI”)
(with SSI and SRI hereinafter collectively referred to as “Stage”) and Comenity
Bank (formerly known as World Financial Network Bank) (“Bank”), is entered into
by and between Bank and SSI and will be effective as of February 13, 2014 (the
“Amendment No. 2 Effective Date”).


WHEREAS, Stage and Bank previously entered into the Agreement pursuant to which,
among other things, Stage requested Bank to, and Bank agreed to, extend credit
to qualifying individuals in the form of private label open-ended credit card
accounts for the purchase of Goods and/or Services from Stage through designated
Sales Channels and to issue Credit Cards to qualifying individuals under the
Stage Nameplates.


WHEREAS, SRI, the wholly owned operating subsidiary of SSI and currently the
employer of all Stage employees, signed the Agreement solely for purposes of
Section 13.1(a) of the Agreement, thereby agreeing that the Amended and Restated
Private Label Credit Card Program Agreement dated March 5, 2004 by and among
SSI, SRI and Bank was terminated in its entirety upon the full execution of the
Agreement and thereby terminating SRI’s status as a separate party to the
Agreement effective August 1, 2012.


WHEREAS, SSI and Bank entered into Amendment No. One to the Agreement effective
as of February 1, 2013


WHEREAS, SSI and Bank now desire to amend the Agreement as set forth herein.



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the terms and conditions hereof, and for
other good and valuable consideration, the receipt of which is hereby mutually
acknowledged by the parties, SSI and Bank agree as follows:


1.
Definitions; References. Capitalized terms not otherwise defined in this
Amendment No. 2 are used herein as defined in the Agreement.



2.
Section 3.6(b) Credit Decisions - Test Credit Program. Pursuant to Section
3.6(b) of the Agreement, Bank hereby agrees to make available under the Plan the
Test Credit Program described in Schedule 3.6(b)-1 attached hereto, subject to
the terms and conditions contained therein.



3.
Consideration; Fees. SSI and Bank agree that SSI shall pay [****] per Account
opened under the Test Credit Program (the "Test Program Fee").



4.
Counterparts; Effectiveness. This Amendment No. 2 may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original, but all of such counterparts shall together constitute one and the
same instrument.



5.
General. This Amendment No. 2 shall not be changed, modified or amended except
in writing and signed by both of the parties hereto. Except as specifically
amended in this Amendment No. 2, the provisions of the Agreement, as amended,
remain unaffected and in full force and effect. The provisions of this Amendment
No. 2 shall prevail in the event of any conflict between the provisions hereof
and the provisions of the Agreement.





IN WITNESS WHEREOF, SSI and Bank have executed this Amendment No. 2 in manner
and form sufficient to bind them as of the Amendment No. 2 Effective Date.


STAGE STORES, INC.
 
COMENITY BANK (formerly known as WORLD FINANCIAL NETWORK BANK)
 
 
 
 
 
By:
/s/ Oded Shein n
 
By:
/s/ John J. Coane n
 
 
 
 
 
 
Oded Shein n
 
 
John J. Coane n
Printed Name
 
Printed Name
 
 
 
 
 
 
EVP - CFO n
 
 
President n
Title
 
Title


2

--------------------------------------------------------------------------------




Schedule 3.6(b)-1


Test Credit Program
(Employee Plan)




(a)    The Employee Plan. Bank shall establish a test Account program pursuant
to and subject to the terms and conditions of this Schedule 3.6(b)-1 (the
“Employee Plan”). Accounts issued under the Employee Plan shall be referred to
as “Employee Plan Accounts” and, for purposes of this Schedule 3.6(b)-1, shall
continue to be Employee Plan Accounts irrespective of any termination,
retirement or other change of status of such Employee.


(b)    Establishment of Employee Plan Accounts. Subject to the terms and
conditions of this Schedule 3.6(b)-1, the Employee Plan shall be available to
each Employee of Stage who (i) submits a completed application to Bank on a form
specially designated by Bank as an Employee application and by a delivery method
(as agreed upon by the parties) that signifies to Bank that the applicant is an
Employee of Stage (each, an “Employee Plan Account Application”); and (ii) meets
the Employee Plan Account Application Criteria (defined below). For purposes of
this Schedule 3.6(b)-1, the term “Employee” shall mean (i) any full-time or
part-time employee of Stage after the Amendment No. 2 Effective Date; and (ii)
any person who was a full-time or part-time employee of Stage prior to the
Amendment No. 2 Effective Date and who retired from Stage, but applies for a
Card prior to March 31, 2014.


(c)    Applications for Employee Plan Accounts. Notwithstanding Section 3.5 of
the Agreement, Employee-Applicants must submit Employee Plan Account
Applications in order to qualify for the Employee Plan. For clarity, Employee
Plan Account Applications shall be treated in a manner that is consistent with
the treatment of mail-in applications for purposes of calculating the
measurement periods, penetration rates and targets set forth on Schedule 1.3(e)
and Schedule 3.5(e) of the Agreement. For further clarity, Employee Plan Account
Applications that meet the criteria for a Valid Application as defined in
Schedule 3.5(e) shall be considered Valid Applications for purposes of Schedule
3.6. If the Employee-Applicant satisfies the Employee Plan Account Application
Criteria set forth in Section (d), below, then Bank shall issue an Employee Plan
Account to such Employee-Applicant.


(d)    Employee Plan Account Application Criteria. The “Employee Plan Account
Application Criteria” shall be comprised of the following:


(i)    The Employee-Applicant delivers to Bank an Employee Plan Account
Application that includes all of the information requested by Bank in such
application; and


(ii)    Bank verifies the identity of the Employee-Applicant in accordance with
its then-current policies and procedures and requirements of Applicable Law
(e.g., US PATRIOT ACT); and


(iii)    The Employee Plan Account Application passes the Bank’s then-current
security screening procedures, including those required by Applicable Law and
for detecting fraudulent applications; and

3

--------------------------------------------------------------------------------




(iv)    Bank’s underwriting of the Employee Plan Account satisfies requirements
of Applicable Law including requirements of the CARD ACT and its implementing
regulations (e.g., satisfaction of requirements regarding applicants for a
credit card who have not attained the age of 21, consideration of the
applicant’s ability to repay., etc.); and


(v)    The Employee-Applicant accepts the terms and conditions of the Credit
Card Agreement applicable to her/his Employee Plan Account.


(e)    Plan Committee. The parties acknowledge and agree that the Plan Committee
provisions set forth in Schedule 3.1 of the Agreement shall apply to the
Employee Plan, subject to the specific provisions set forth in this Schedule
3.6(b)-1, including Section (g) below, which shall control. Without limiting the
generality of the foregoing, Operating Procedures, including the Employee Plan
Account Application Criteria shall be a Bank Matter.


(f)    Treatment of Employee Plan Accounts. Except as otherwise provided in this
Schedule 3.6(b)-1, each reference to “Account(s)” in the Agreement shall include
“Employee Plan Account(s)” and the parties respective rights and obligations
hereunder relative to the Plan shall also apply to the Employee Plan.


(g)    Term and Termination of the Employee Plan


(i)    Bank agrees to test the Employee Plan for [****] consecutive months from
the Amendment No. 2 Effective Date (the “Employee Plan Initial Term”) and to
evaluate the Employee Plan to help determine if Bank desires to continue the
Employee Plan after the Employee Plan Initial Term.


(ii)    Notwithstanding the foregoing, Bank may notify SSI in writing at any
time: (i) after the end of the [****] month of the Employee Plan Initial Term
and before thirty (30) days after the end of the Employee Plan Initial Term of
its desire to alter or discontinue the Employee Plan for any reason. The parties
will discuss the disposition of the Employee Plan at the next regularly
scheduled Plan Committee meeting, or if the next Plan Committee meeting will not
occur for more than thirty (30) days, then the parties agree to hold a special
Plan Committee meeting within thirty (30) days of SSI’s receipt of Bank’s
notice. The following shall apply in the event of a notice by Bank pursuant to
this Section (g)(ii):


(x)
Bank shall provide to the Plan Committee in writing Bank's basis for altering or
desire to terminate the Employee Plan to address any concern the Bank may have
with respect to the Employee Plan. The Plan Committee shall endeavor to
deliberate on the Bank's proposal, if applicable, and endeavor to mutually agree
upon the alteration or disposition of the Employee Plan, including the timing of
such disposition.



(y)
If the Plan Committee does not reach agreement on the alteration or disposition
of the Employee Plan within thirty days after the Plan Committee meeting in
which the matter was discussed, the parties shall follow the escalation process
set forth in Section D of Schedule 3.1 to resolve the matter unless the Bank has
requested termination of the Employee Plan.


4

--------------------------------------------------------------------------------




(z)
If after the escalation process set forth in Section D of Schedule 3.1 has been
exhausted and the parties have failed to agree to the terms of continuing the
Employee Plan, or if the Bank has requested the termination of the Employee
Plan, the parties shall cooperate in good faith to wind down the Employee Plan
and the Bank shall cease accepting new Employee Plan account applications once
the Employee Plan is terminated.



(iii)    In the event the Employee Plan is not terminated pursuant to Section
(g)(ii) then, within thirty (30) days (before or after) each twelve (12) month
anniversary date of the last day of the Employee Plan Initial Term, the Bank may
notify SSI in writing at any time of its desire to alter or discontinue the
Employee Plan as a result of the profitability of the Employee Plan in
accordance with the following procedure:


(x)
Bank shall provide to the Plan Committee in writing Bank’s basis for altering
the Employee Plan to address profitability of the Employee Plan, and the Plan
Committee shall deliberate on Bank’s proposal(s). The Plan Committee shall
endeavor to mutually agree upon the alteration or disposition of the Employee
Plan, including the timing of such disposition.



(y)
If the Plan Committee does not reach agreement on the alteration or disposition
of the Employee Plan within thirty (30) days after the Plan Committee meeting in
which the matter was discussed, then the parties shall follow the escalation
process set forth in Section D of Schedule 3.1 to resolve the matter.



(z)
If after the escalation process set forth in Section D of Schedule 3.1 has been
exhausted and the parties have failed to agree to the terms of continuing the
Employee Plan, the parties shall cooperate in good faith to timely wind down the
Employee Plan. At a minimum, Bank shall cease accepting new Employee Plan
Account Applications once the Employee Plan is terminated.

(iv)    Notwithstanding anything in this Schedule 3.6(b)-1 or Schedule 3.1 to
the contrary: (A) Bank may discontinue the Employee Plan immediately by written
notice on the basis of Bank’s belief that the continued offering of the Employee
Plan violates Applicable Law (including any court or agency decisions and orders
and staff interpretations and guidance from applicable regulatory agencies, all
as determined by the reasonable opinion of Bank’s counsel) and (B) SSI may
terminate the Employee Plan immediately by written notice to Bank on the basis
of SSI’s belief that the continued offering of the Employee Plan violates
Applicable Law (including any court or agency decisions and orders and staff
interpretations and guidance from applicable regulatory agencies, all as
determined by the reasonable opinion of SSI’s counsel).


(v)    Following the discontinuation or termination of the Employee Plan, in
accordance with the terms of this Schedule 3.6(b), Bank shall (A) cease to
accept new Employee Plan Account applications pursuant to the terms of this
Schedule 3.6(b); and (B) continue to support Accounts opened under the Employee
Plan prior to the discontinuation or termination of the Employee Plan.

5

--------------------------------------------------------------------------------




(vi)    For clarity, Bank will continue to offer the Employee Plan after
expiration of the Employee Plan Initial Term unless and until the Employee Plan
is discontinued or terminated in accordance with the terms of this Schedule
3.6(b)-1.



6